EXAMINER’S COMMENT
Applicant's submission filed on January 22, 2021 has been entered.
Claims 1-40, 42-165, 167, 169-172, 176-177, 180-228, 237-238, 240-242 and 261 are cancelled.
Claims 265-268 are new.
Claims 41, 236, 239, 248, 249, and 262 are currently amended.
Claims 41, 166, 168, 173-175, 178-179, 229-236, 239, 243-260 and 262-269 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Withdrawn Rejections
The rejection of Claim(s) 41, 166, 168, 173, 229, 230-233, 251, 254, 256, 258-260 and 264 under 35 U.S.C. 103 as being unpatentable over Georges et al. (U.S. Patent No. 7,615,681, issued Nov. 10, 2009) in view of Asolkar et al. (U.S. Patent No. 9,125,419, issued September 8, 2015) and UniProtKB Accession No. O52864, Phosphatidyl-degrading phospholipase C, 01 JUN-1998) is withdrawn in light of Applicant’s arguments.

The rejection of Claim(s) 41, 168, 173, 174, 175, 229, 243-244, 258 and 263 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puah et al. (U.S. Patent No. 9,932,275, issued Apr. 3, 2018) in view of Lessl et al. (U.S. Patent Application Publication No. 2016/0340658, published November 24, 2016), and Yang et al. (A Novel β-mannanase with High Specific Activity from Bacillus circulans CGMCC1554: Gene Cloning, Expression and is withdrawn in light of the amendment of claim 41.

The rejection of Claim(s) 41, 178, 179, 241 and 262 under 35 U.S.C. 103 as being unpatentable over Rosas Gajardo et al. (U.S. Patent No. 10,173,938, issued Jan. 8, 2019) in view of UniProtKB Accession No. C4PKL1, Purple acid phosphatase, 07-JUL-2009) is withdrawn in light of the amendment of claims 41 and 262, and the cancellation of claim 241.

The rejection of Claim(s) 41, 166, 168, 173, 229, 241, 251, 252-253, 254, 256, 257-260 and 262 under 35 U.S.C. 103 as being unpatentable over Lim (U.S. Patent No. 9,476,058, issued Oct. 25, 2016) in view of Asolkar et al. (U.S. Patent No. 9,125,419, issued September 8, 2015), UniProtKB Accession No. C4PKL1, Purple acid phosphatase, 07-JUL-2009, Wang et al. (U.S. Patent No. 7,417,181, issued August 26, 2008) and Bergevin (U.S. Patent No. 6,346,131, issued Feb. 12, 2002) is withdrawn in light of the amendment of claims 41 and 262, and the cancellation of claim 241.

The rejection of Claim(s) 41, 166, 173, 174, 175, 229, 245, 246, 254-256, 258-260 under 35 U.S.C. 103 as being unpatentable over Bullis et al. (U.S. Patent Application Publication  No. 2014/0342905, published Nov. 20, 2014) in view of Sarria-Millan et al. (U.S. Patent No. 8,097,769, issued Jan. 17, 2012),  Lessl et al. (U.S. Patent Application Publication No. 2016/0340658, published November 24, 2016) and Asolkar et al. (U.S. Patent No. 9,125,419, issued September 8, 2015) is withdrawn in light of Applicant’s arguments.

is withdrawn in light of light of the amendment of claims 41 and 248-250, and the cancellation of claims 237-238 and 240.

Allowable Subject Matter
Claims 41, 166, 168, 173-175, 178-179, 229-236, 239, 243-260 and 262-268 are allowed.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662